     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 1 of 9


 1   STEVEN L. MAYER (No. 62030)                     BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                     PARKER LAW & MEDIATION
 2   JEREMY T. KAMRAS (No. 237377)                   553 Douglass Street
     ARNOLD & PORTER KAYE SCHOLER LLP                San Francisco, CA 94114
 3   Three Embarcadero Center, 10th Floor            Telephone: (415) 531-1791
     San Francisco, California 94111-4024            Email: bparker@pppsgv.org
 4   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400                    HELENE T. KRASNOFF
 5   Email: steve.mayer@arnoldporter.com             (admitted pro hac vice)
              sharon.mayo@arnoldporter.com           PLANNED PARENTHOOD FEDERATION OF
 6            jeremy.kamras@arnoldporter.com         AMERICA
                                                     1110 Vermont Avenue, NW, Suite 300
 7   DIANA STERK (admitted pro hac vice)             Washington, DC 20005-6300
     ARNOLD & PORTER KAYE SCHOLER LLP                Telephone:     (202) 973-4800
 8   250 West 55th Street                            Email: helene.krasnoff@ppfa.org
     New York, New York 10019-9710
 9   Telephone:    (212) 836-8000                    AMY L. BOMSE (No. 218669)
     Email: diana.sterk@arnoldporter.com             ROGERS JOSEPH O’DONNELL
10                                                   311 California St., 10th Floor
     RHONDA R. TROTTER (No. 169241)                  San Francisco, California 94104
11   OSCAR D. RAMALLO (No. 241487)                   Telephone:     (415) 956-2828
     ARNOLD & PORTER KAYE SCHOLER LLP                Email: ABomse@rjo.com
12   777 S. Figueroa Street, 44th Floor
     Los Angeles, California 90017
13   Telephone:     (213) 243-4000
     Email: rhonda.trotter@arnoldporter.com
14            oscar.ramallo@arnoldporter.com
15   Attorneys for Plaintiffs
16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19
     PLANNED PARENTHOOD FEDERATION                   Case No. 3:16-cv-00236-WHO
20   OF AMERICA, INC., et al.,
                                                     DECLARATION OF MEGHAN C.
21                                                   MARTIN IN SUPPORT OF PLAINTIFFS’
                            Plaintiff,               MOTION FOR ATTORNEYS’ FEES AND
22                                                   NON-STATUTORY COSTS
            vs.
23                                                   Date:    November 18, 2020
     CENTER FOR MEDICAL PROGRESS, et al.,            Time:    2:00 p.m.
24
                                                     Place:   Courtroom 2, 17th Floor
                            Defendants.
25                                                   Judge:   Hon. William H. Orrick

26
27
28


          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 2 of 9


 1
             I, Meghan C. Martin, declare:
 2
             1.        I am a member in good standing of the bar of the District of Columbia and
 3
      admitted pro hac vice to practice before this Court on behalf of Plaintiffs Planned
 4
      Parenthood Federation of America, Inc.; Planned Parenthood: Shasta-Diablo, Inc. dba
 5
      Planned Parenthood Northern California; Planned Parenthood Mar Monte, Inc.; Planned
 6
      Parenthood of The Pacific Southwest; Planned Parenthood Los Angeles; Planned
 7
      Parenthood/Orange and San Bernardino Counties, Inc.; Planned Parenthood of Santa
 8
      Barbara, Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood Pasadena and
 9
      San Gabriel Valley, Inc.; Planned Parenthood of The Rocky Mountains; Planned
10
      Parenthood Gulf Coast; and Planned Parenthood Center For Choice (collectively
11
      “Plaintiffs”).
12
             2.        I make this Declaration upon personal knowledge, except as otherwise
13
      stated, and, if called upon to testify, could and would testify competently hereto.
14
             3.        I received my law degree from The Catholic University of America -
15
      Columbus School of Law in 2007. I received my bachelor’s degree cum laude from The
16
      Catholic University of America in 1999.       I am a Staff Attorney at Arnold & Porter Kaye
17
      Scholer LLP.
18
             4.        My practice focuses on the discovery phase of complex civil litigation in both
19
      state and federal courts as well as in government investigations. I have experience
20
      managing all phases of the e-discovery process - collection, review, team management, and
21
      production. I am also experienced in addressing privilege issues and in conducting
22
      privilege reviews and preparing privilege logs. I have represented clients and provided trial
23
      support in cases pending in federal, state, and military courts.
24
             5.        My customary hourly rate at Arnold & Porter for clients was $390 (2015),
25
      $405 (2016), $450 (2017), $475 (2018), $495 (2019), and $545 (2020).
26
             6.        I have been personally involved in representing Plaintiffs since December
27
      2015. I worked on multiple stages of the case in the trial court. I am not seeking time I
28

                                                                                   Page 1
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 3 of 9


 1    spent researching and editing the initial Complaint. I did not work on the appellate phases
 2    of the case. My work on the case included the following:
 3                  Document Discovery: I was heavily involved in this stage of the litigation. I
 4    was brought into the case in October 2016 to assist with discovery issues. I initially
 5    conducted document review for responsiveness, confidentiality, and privilege in response
 6    to Defendants’ numerous RFPs. I also worked with Amy Bomse and Jee Young You on
 7    issues related to Defendants’ proposed review search terms and review/production strategy.
 8    I coordinated with our e-discovery vendor and our in-house IT litigation support, Edwin
 9    Huie, on document collection, implementation of search terms requested by Defendants and
10    related decisions regarding promotion of those documents to our Relativity platform for
11    review, and document production issues.
12          This process was made more difficult and time-consuming because Plaintiffs were
13   concerned about giving Defendants (known anti-abortion activists) client information and
14   employee names. These concerns created the need for an extensive system of redactions. I
15   managed a review team of contract attorneys in the first round of redaction implementation.
16   I also worked with counsel from the various Plaintiffs to ensure that proper redactions were
17   made to documents prior to production. I researched and maintained a list of assigned DOE
18   identifiers for key employees to be used on the documents.
19          After Plaintiffs’ original productions, Defendants objected to our use of the word
20   “redacted” to protect employee names and requested we implement a different system. We
21   were ordered to re-do the name redactions. As a result, I spent many hours researching
22   names and titles, assigning individual DOE identifiers, and implementing the corresponding
23   redactions. I also managed a team of 4 other staff attorneys in the implementation of those
24   redactions. I also reviewed and redacted thousands of pages of internal client tracking
25   reports (“AIMS reports”) related to security incidents at both Plaintiffs and non-Plaintiff
26   affiliates.
27
28

                                                                                    Page 2
           DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 4 of 9


 1          Finally, I prepared Plaintiffs’ privilege log and assisted Sharon Mayo in multiple
 2   rounds of meet and confer sessions and briefing related to Defendants’ attempts to challenge
 3   certain entries on our log.
 4          Written discovery: I reviewed hundreds of client invoices to assist in the
 5   preparation of Plaintiffs’ Responses to Defendant Newman’s Interrogatories (Set Two)
 6   related to Plaintiffs’ damage claims. I also reviewed hundreds of hours of the video
 7   recorded by Defendants in order to identify recording claim victims from the various
 8   conferences and clinic visits to be used in Plaintiffs PPGC’s Amended Responses and
 9   Second Amended Responses to Defendant Rhomberg’s Interrogatories (Set One) and
10   Plaintiff PPFA’s Response to Defendant Daleiden Interrogatories (Set Two). I spent
11   approximately 1000 hours of time on document and written discovery over the course of the
12   litigation.
13          Depositions: I prepared deposition prep outlines and binders of supporting
14   documents for all Plaintiff 30(b)(6) and Plaintiffs’ fact witnesses. I prepared portions of
15   deposition outlines with supporting documentation for various Defendants and other defense
16   fact witnesses. I attended full-day prep sessions for Gene Boyett, Kevin Paul, Jeffrey
17   Palmer, Melissa Farrell, and Brandon Minow. I attended the depositions of Kevin Paul,
18   Melissa Farrell, and Susan Merritt. I represented Plaintiffs, via phone, at the deposition of
19   Perrin Larton. I defended the first day of Brandon Minow’s 30(b)(6) deposition. I took the
20   deposition of defense witness Andrew Moore. With the exception of the Moore deposition,
21   all depositions I participated in went for seven hours on the record. I participated in
22   multiple meet and confers with defense counsel and assisted in the drafting of joint letters
23   arising from deposition issues. I managed the process of reviewing Plaintiffs’ depositions
24   for confidentiality designations and communicated with Defendants on these issues. The
25   above, in total, accounted for 1480 hours. This does not include travel time, including
26   multiple cross-country trips from Washington D.C.
27          Summary Judgment: I prepared evidentiary support used to oppose the untimely
28   Summary Judgment Motion filed by Defendant Rhomberg in December 2018. I drafted

                                                                                   Page 3
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 5 of 9


 1   and revised the fact sections of Plaintiffs’ summary judgment motion and coordinated the
 2   collection and preparation of the evidentiary support for that motion. I drafted sections of
 3   Plaintiffs’ summary judgment opposition and reply memoranda. I identified all factual and
 4   evidentiary support for these memoranda. As a result, I drafted the supporting declarations
 5   and motions to seal related to the summary judgment memoranda. For both the opposition
 6   and reply memoranda and the motions to seal, I oversaw the preparation and filing of
 7   supporting exhibits by legal assistants Kinson Yee and Jerome Ferrer. I worked with
 8   Defendants to create and file the two separate joint sealing charts requested by the Court.
 9   The time required for this phase was 225.5 hours.
10         Pre-Trial Work: I created and maintained Plaintiffs’ exhibit list in preparation for
11   trial. I worked with Defendants’ representative to create a joint exhibit list to be filed with
12   the Court and I coordinated the copying of the hard copy exhibits to be presented to the
13   Court prior to trial. I updated Plaintiffs’ evidence grid, identified video clips for use at trial
14   and for inclusion on the exhibit list, and negotiated evidentiary stipulations with Defendants.
15   I provided research and evidentiary support during the drafting of the various Motions in
16   Limine. I worked with Jeremy Kamras, Amy Bomse, and Rhonda Trotter to create and
17   finalize Plaintiffs’ final damages chart. I billed 515.7 hours on this phase of the litigation.
18         Trial: I provided trial support throughout the duration of trial. I attended all but one
19   day of trial, including the daily 7:30 am court hearings and all days of the charging
20   conferences. I drafted direct and cross outlines for multiple witnesses and worked with the
21   questioning attorneys to identify exhibits for use with those witnesses. I participated in
22   witness prep sessions for Plaintiffs’ witnesses (Tosh, Bonner, Moran, Minow, Galloway,
23   Palmer, Gatter, Fowler, Drummond-Hay, Castle, and Regan). I participated in all team
24   strategy sessions. I tracked all entered exhibits and coordinated the copying and provision
25   of all exhibits to the Court that would ultimately be provided to the jury. I drafted letters
26   filed with the court on various evidentiary issues and pocket briefs for possible use. I
27   identified all video clips to be used by Plaintiffs at trial and coordinated with our trial tech to
28   prepare those clips. I worked directly with a court reporter to have those clips transcribed. I

                                                                                   Page 4
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 6 of 9


 1   corresponded daily with Defendants regarding witnesses, exhibits, and videos. I worked
 2   with Rhonda Trotter and Jeremy Kamras to provide factual and evidentiary support for their
 3   closing arguments. I provided factual edits to the final jury instructions and verdict form.
 4   Collectively, the above accounted for over 500 hours, or roughly 12 hours on average daily
 5   during the duration of the trial (including 5 or more hours in court each day of testimony).
 6   After the jury verdict, I worked with Amy Bomse to draft Plaintiffs’ Proposed Findings of
 7   Fact and assisted with drafting the UCL briefing. That work accounted for 50 hours of time.
 8           Post-trial:   I assisted with the drafting and filing of Plaintiffs’ opposition to
 9   Defendants’ post-trial motions. I billed approximately 126 hours to these tasks.
10           Motion for Attorneys’ Fees and Bill of Costs: I billed 47.7 hours for worked
11   associated with the Motion for Attorneys’ Fees and the Bill of Costs as of September 4,
12   2020.
13           7.     I personally prepared Plaintiffs’ Bill of Costs with accompanying exhibits. I
14   conducted legal research to determine what costs are taxable under the Bill of Costs and
15   culled down the millions of dollars spent on non-attorney disbursements into a set of taxable
16   costs. I was principally responsible for providing factual support for Plaintiffs’ claim for
17   non-statutory costs. To complete the compilation of the Bill of Costs and the non-statutory
18   costs, I personally reviewed Arnold & Porter’s internal records for non-attorney time
19   disbursements and costs billed to this case, all of which was passed along to PPFA for
20   payment, along with all supporting invoices and documentation. I also worked directly with
21   PPFA attorney Mai Ratakonda and PPFA’s financing department to identify any bills paid
22   directly by PPFA and reviewed those invoices too. I communicated with finance and legal
23   staff at the affiliate Plaintiffs to identify and collect any costs paid by the affiliates related to
24   witness travel to depositions and trial.
25             All costs that I collected were reviewed to determine if they could be properly
26   included in in either the Bill of Costs or the non-statutory costs being claimed in the Fee
27   Motion. I identified the following costs incurred during the course of this litigation that
28   were paid by Plaintiffs (either directly or passed through to Plaintiffs by counsel):

                                                                                   Page 5
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 7 of 9


 1
      Description of costs                                      Amount
 2    Court Reporter to transcribe the video clips for use at
 3    trial:                                                              $18,921.60
      Attorney travel for airfare and hotel related to
 4    depos/hearings/trial (except for attorney hotel costs
      during trial, which are discussed below):                           $85,200.37
 5    Deposition costs (court reporter, videographer,
      shipping, and other fees not covered by Local Rule
 6    54-3(c))                                                             $49,792
      Costs incurred for e-discovery, including hosting ESI
 7    and other costs incurred by Innovative Discovery,                  $223,543.56
      Plaintiffs’ e-discovery vendor (not covered by Local
 8    Rule 54-(d))
      Contract attorney costs for document review and
 9    redaction work during written discovery                             $18,101.25
      Trial tech support from On the Record                              $168,632.08
10    Jury consulting fees from Jury Scope (including
      consulting during Plaintiffs’ mock trial exercise, jury
11    questionnaire, and jury selection)                                  $54,000.00
      Travel costs for Plaintiffs’ witnesses at trial and
12    depositions                                                         $28,488.36
      Hotel in San Francisco for out-of-town counsel and
13    witnesses for trial                                                $176,609.10
14    Executive Protection services for Plaintiffs’ witnesses
      at trial (to/from and at courthouse)
15                                                                        $37,598.51
      Expert witness fees: (including Plaintiffs’ experts
16    Ondrej Krehel, Greg Regan, and Danny Coulson’s
      fees and Defendnats’ expert Dr. Forrest Smith’s
17    fees/time for deposition testimony)                                $174,830.85
18    TOTAL                                                              $931,595.31

19         Supporting documentation for the above-referenced costs can be submitted to the Court

20   for in camera review upon request.

21           8.     Arnold & Porter maintains time records through a computer timekeeping

22    system, Intapp Time. In the ordinary course of business, I prepare and enter my time into a

23    time recording database on a daily basis. Those time entries of are kept and maintained in

24    the ordinary course of business within A&P’s time entry database. Time records are

25    maintained both on a client/matter basis and on an individual biller basis.

26           9.     I have reviewed my own time entries in preparation for this declaration and

27    exercised billing judgment to determine what time to include in this declaration. The

28    statements in this declaration regarding how much time I spent on various phases of the case
      are based on my time records.
                                                                                   Page 6
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 8 of 9


 1              10.   The bills prepared for Plaintiffs based on contemporaneous time records
 2    indicate that from October 2016 through September 4, 2020, I billed 2,901 hours to this
 3    matter.
 4              11.   Throughout the course of the litigation, the attorney team was supported by
 5    two senior legal assistants (the A&P title for paralegals). Kinson Yee and Jerome Ferrer
 6    are both senior legal assistants in A&P’s San Francisco office. They both have over 20
 7    years of experience providing support for civil litigations. Over the course of this
 8    litigation, Mr. Yee and Mr. Ferrer gave hours of dedicated and exemplary work in the
 9    following ways: (1) they handled the logistics of all ECF filings and delivery of courtesy
10    copies to the Court pursuant to local rule; (2) they managed the physical compilation of all
11    exhibits filed in support of Plaintiffs’ various motions and memoranda; (3) they maintained
12    internal document databases, created working sets of documents for team attorneys, and
13    tracked filing, the case calendar, discovery response and productions; (4) they provided
14    case materials to assist in the attorney team in the preparation of briefs and oral arguments;
15    (5) they conducted legal and factual cite-checking on various motions and memoranda; and
16    (6) they prepared all physical copies of exhibits used during the course of trial and
17    transferred all needed materials to court on a daily basis. I personally oversaw Mr. Yee
18    and Mr. Ferrer’s work on all facets of their work on this case. I reviewed the time entries
19    of both in preparation of this declaration. Without the assistance of both Mr. Yee and Mr.
20    Ferrer, the attorney team would not have been able to function as well as we did. Mr. Yee
21    billed 1477.7 hours during the course of this litigation and Mr. Ferrer billed 1551 hours.
22              //
23              //
24              //
25              //
26              //
27              //
28              //

                                                                                   Page 7
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-3 Filed 09/18/20 Page 9 of 9


 1           12.   I declare under penalty of perjury under the laws of the United States of
 2    America that the foregoing is true and correct. Executed this 18th day of September 2020
 3    in Alexandria, VA.
 4
 5
 6
                                         Meghan C. Martin
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                   Page 8
          DECLARATION OF MEGHAN C. MARTIN ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
